PER CURIAM.
Equibank (appellant-plaintiff) appeals a final judgment granting judgment on the pleadings. We reverse.
Suit was instituted by Equibank seeking foreclosure of a mortgage against the Pen-lands (appellees) and others. Penland, et ux., in their answer, alleged lack of consideration, consent, ratification, and estoppel. Equibank did not reply to the foregoing affirmative defenses. The trial court granted Penlands’ motion for judgment on the pleadings, citing American Salvage and Jobbing Co., Inc. v. Salomon, 295 So.2d 710 (Fla.3rd DCA 1974).
The subject answer did not require a reply merely to deny the allegations of the defense. Allegations as to which no responsive pleadings is required shall be taken as denied. Fla.R.Civ.P. 1.110(a) Moore Meats, Inc. v. Strawn, In & For Seminole Cty., 313 So.2d 660 (Fla.1975).
The Penlands’ cross-assignment of error challenging the trial court’s order denying their motion to quash service of process is without merit.
Reversed and remanded.
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.